725 N.W.2d 331 (2006)
BOARD OF TRUSTEES OF the DETROIT GENERAL RETIREMENT SYSTEM, and Board of Trustees of the Detroit Policemen & Firemen Retirement System, Plaintiffs-Appellees,
v.
CITY OF DETROIT, and Detroit Chief Financial Officer, Defendants-Appellants.
Docket No. 132287. COA No. 259592.
Supreme Court of Michigan.
December 29, 2006.
On order of the Court, the application for leave to appeal the July 25, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.